Order entered January 15, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01663-CR

                            EX PARTE BRIAN CLONINGER

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. WX13-90036-V

                                         ORDER
       The Court GRANTS the State’s January 14, 2014 motion to extend time to file its brief.

We ORDER the State to file its brief by Friday, January 31, 2014.

                                                   /s/   ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE